Citation Nr: 0900705	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee and 
leg condition, to include as secondary to the veteran's 
service-connected scar, right foot.

2.  Entitlement to a compensable evaluation for scar, right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2008, the veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In the veteran's testimony before the undersigned Acting 
Veterans Law Judge, dated in April 2008, the veteran raised 
the issue of entitlement to service connection for a right 
foot condition.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a right 
knee and leg condition, to include as secondary to the 
veteran's service-connected scar, right foot, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's scar, right foot, manifests pain on palpation.  
The veteran's scar, right foot, does not manifest in a loss 
of range of motion or functional limitation of the affected 
part, does not encompass an area of 144 square inches (929 
sq. cm.) or greater, and is not unstable.  The scar is 
superficial with no damage to the underlying tissue.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent disabling, and 
no higher, for service-connected scar, right foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.118 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Board notes that the VCAA letter sent to the veteran in 
February 2002 failed to inform the veteran that he could 
submit evidence showing his service-connected scar, right 
foot, had increased in severity.  The letter failed to inform 
the veteran that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The letter failed 
to notify the veteran to provide information about the effect 
that worsening has on the veteran's employment and daily life 
or about the general criteria applicable to increased ratings 
for the veteran's disabilities and, therefore, the letter 
provided did not satisfy the notice requirements. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted.  The Board finds that a reasonable 
person could be expected to understand from the notices 
provided, to include the notice letters, the rating decision, 
the statement of the case, dated in August 2003, and the 
supplemental statements of the case, dated in September 2005 
and July 2007, what information or evidence was required for 
an increased rating to be granted.  Moreover, the veteran has 
demonstrated in his submitted statements and in his testimony 
before the undersigned Acting Veterans Law Judge that he had 
actual knowledge of the requirements of his claim for an 
increased rating.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2000 to February 2004.  The appellant 
was afforded an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  The appellant was afforded a VA medical examination 
in July 2007.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of scars was revised.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

In a supplemental statements of the case dated in July 2007, 
the veteran was provided notice of the amended regulations.  
He also underwent a VA examination July 2007.  Therefore, 
there is no prejudice to the veteran for the Board to 
consider these new regulations in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks a compensable evaluation for his service-
connected scar, right foot.  The veteran is currently 
noncompensably evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Diagnostic Code 7805 provides that 
scars, other than those otherwise ratable, are to be rated on 
limitation of function of affected part under both the old 
and new rating criteria.  38 C.F.R. § 4.118. 

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, diagnostic Code 7801 provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Effective August 30, 2002, Diagnostic Code 7802 provides 
ratings for scars, other than the head, face, or neck, that 
are superficial or that do not cause limited motion.  
Superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Effective August 30, 2002, Diagnostic Code 7803 provides a 10 
percent rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Effective August 30, 2002, Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118. 

In July 2007 the veteran was afforded a VA C&P scars 
examination.  The veteran reported that acquired the scar on 
his foot as a result of an infection while in service.  The 
veteran indicated that he experiences pain with even light 
trauma to the scar.  Upon examination, the veteran's scar was 
noted to be on the right lower extremity, anterior surface.  
It was noted to be on the dorsum of the right foot medial to 
midline in a generally anterior to posterior orientation.  
The scar was 10 millimeters (mm.) in width and 8 centimeters 
(cm.) in length.  The scar was noted to be tender to 
palpation.  There was no adherence of the scar to the 
underlying tissue and did not result in limitation of motion 
or loss of function.  There was no skin ulceration or 
breakdown of the scar noted.

Given the findings reflected in the medical evidence, the 
Board finds that the disability is more appropriately 
evaluated as a superficial scar that is painful on 
examination pursuant to Diagnostic Code 7804.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
Further, in light of the evidence, the Board finds that the 
veteran's service connected scar, right foot, warrants an 
evaluation of 10 percent disabling and no higher.  The 
veteran's scar, right foot, manifests pain on palpation.  The 
veteran's scar, right foot, does not manifest in a loss of 
range of motion or functional limitation of the affected 
part, and does not encompass an area or areas of 144 square 
inches (929 sq. cm.) or greater.  In addition, the veteran's 
scar is superficial and is stable.  Accordingly, pursuant to 
both the old and the new rating criteria, an evaluation of 10 
percent disabling, and no higher, for the veteran's scar, 
right foot, is granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for the veteran's service-
connected scar, right foot, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's scar, right foot, reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
his scar, right foot, has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 10 percent disabling for scar, right foot, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran seeks entitlement to service connection for a 
right knee and leg condition.  The veteran contends that his 
current right knee and leg condition is proximately due to or 
permanently aggravated by his service-connected scar, right 
foot.

In the veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge, the veteran indicated 
that he was treated by a VA orthopedist in 1976 at the VA 
Medical Center in Fresno, California.  The veteran further 
reported that he was treated for his knee and leg conditions 
at the VA Medical Center in Birmingham, Alabama, from 1980 to 
1988 and from 1996 to the present.  A review of the claims 
folder does not reveal any VA treatment records prior to July 
1978.  In addition, review of the claims folder does not 
reveal any VA treatment records from July 1979 to February 
2000.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In light of the 
incomplete VA treatment records associated with the claims 
folder, the RO should attempt to obtain complete copies of 
the veteran's VA clinical.

The veteran was afforded VA C&P examinations in regard to his 
right knee and leg condition in February 2004 and August 
2007.  The Board notes that neither examiner rendered an 
opinion on whether the veteran's right knee and leg condition 
was related to the veteran's active service and the examiner 
in August 2007 did not render an opinion on whether the 
veteran's condition is proximately due to, related to, or 
permanently aggravated by the veteran's service-connected 
scar, right foot.  The Board notes that once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, 
the Board has no discretion and must remand the claim for the 
veteran to be afforded a VA examination and for an opinion to 
be rendered on whether the veteran's right knee and leg 
condition is related to the veteran's active service or 
proximately due to or permanently aggravated by the veteran's 
service-connected scar, right foot.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the veteran dated since 
1976, to include treatment records at the 
VA Medical Centers in Fresno, California, 
and Birmingham, Alabama.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right knee and leg condition found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  If a right knee 
and/or leg condition is diagnosed, the 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's right knee and/or leg 
condition had its onset during service.  
If the examiner determines that the 
veteran's right knee and/or leg condition 
is not related to service, the examiner 
is asked to comment on whether the 
veteran's right knee and/or leg condition 
is proximately due to, the result of, or 
permanently aggravated by the veteran's 
service-connected scar, right foot.  The 
examiner must provide a complete 
rationale any stated opinion.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


